
	
		I
		111th CONGRESS
		2d Session
		H. R. 6493
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2010
			Mr. Salazar
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the boundary of the Curecanti National
		  Recreation Area, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Curecanti National Recreation Area
			 Boundary Establishment Act of 2010.
		2.FindingsCongress finds the following:
			(1)Since 1965, the
			 National Park Service has been co-managing the Curecanti National Recreation
			 Area under agreements with the Bureau of Reclamation.
			(2)The Curecanti
			 National Recreation Area has never been legislatively established.
			(3)Public Law 106–76
			 directed the National Park Service to conduct a study to assess the natural,
			 cultural, recreational, and scenic resources within and surrounding Curecanti
			 National Recreation Area, and to identify and recommend a variety of
			 alternatives and tools to protect those resource values and the character of
			 the land.
			(4)The Curecanti
			 National Recreation Area includes an abundance of natural, historic, and
			 archeological features in a setting of canyons, pinnacles, cliffs, and mesas,
			 offering the public opportunities for recreation and reflection within its
			 scenic landscape.
			(5)The National Park
			 Service, in cooperation with the Bureau of Reclamation, completed the Curecanti
			 Resource Protection Study/EIS, and prepared a Report to Congress, October 2009,
			 which recommends that Congress pass enabling legislation for the National
			 Recreation Area.
			3.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map entitled Map to Establish Curecanti
			 National Recreation Area, numbered 616/100485, and dated March 5,
			 2010.
			(2)National
			 recreation areaThe term national recreation area
			 means the Curecanti National Recreation Area, established in section 4.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			4.Curecanti
			 National Recreation Area, Colorado
			(a)EstablishmentThere
			 is established the Curecanti National Recreation Area in the State of Colorado,
			 as a unit of the National Park System, consisting of approximately 51,830
			 acres, as generally depicted on the map.
			(b)Conservation
			 opportunity areaThere is established a conservation opportunity
			 area, consisting of approximately 24,300 acres, as generally depicted on the
			 map.
			(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
			5.Administration of
			 National Recreation Area
			(a)In
			 generalThe Secretary shall administer the national recreation
			 area in accordance with this Act, the cooperative agreements described in this
			 section, and with laws and regulations generally applicable to units of the
			 National Park System, including the National Park Service Organic Act (39 Stat.
			 535, 16 U.S.C. 1).
			(b)Dam, power
			 plant, and reservoir management and operationsNothing in this
			 Act shall affect or interfere with the authority of the Secretary under—
				(1)the National
			 Reclamation Act (Public Law 57–161; Stat. 388), as amended and supplemented, to
			 operate the Uncompahgre Valley Reclamation Project; or
				(2)Public Law 84–485,
			 as amended and supplemented, to operate the Wayne N. Aspinall Unit of the
			 Colorado River Storage Project.
				(c)Cooperative
			 agreements
				(1)In
			 generalThe Secretary may enter into, or modify existing,
			 management agreements involving the National Park Service, the Bureau of
			 Reclamation, the Bureau of Land Management, or the Forest Service to manage
			 Federal lands within the boundary of the national recreation area.
				(2)State
			 landsThe Secretary may enter into cooperative management
			 agreements for any lands administered by the State of Colorado that are within
			 or adjacent to the national recreation area, pursuant to the cooperative
			 management authority found in section 802(a) of the National Parks Omnibus
			 Management Act of 1998 (Public Law 105–391).
				(d)Recreational
			 activitiesThe Secretary shall allow boating, boating-related
			 activities, hunting, and fishing within the national recreation area in
			 accordance with applicable Federal and State laws. The Secretary may designate
			 zones where, and establish periods when, no boating, hunting, or fishing shall
			 be permitted for reasons of public safety.
			(e)Conservation
			 opportunity areaWithin the boundaries of the conservation
			 opportunity area established under this Act, the Secretary is authorized to
			 acquire lands, or interests in lands, including conservation easements from
			 willing sellers, and to provide technical assistance to landowners in order to
			 conserve resources and values identified as important to the national
			 recreation area on lands that are outside but adjacent to the national
			 recreation area.
			(f)WithdrawalSubject
			 to valid existing rights, all Federal lands within the national recreation area
			 are withdrawn from all forms of entry, appropriation, or disposal under the
			 public land laws; from location, entry, and patent under the mining laws; and
			 from disposition under all laws relating to mineral and geothermal leasing, and
			 all amendments thereto.
			(g)Grazing
				(1)State or private
			 landsOn State or private lands acquired for the national
			 recreation area on which authorized grazing is occurring on the date of
			 enactment of this Act, the Secretary, in consultation with the lessee, may
			 allow the continuation of grazing on the land by the lessee at the time of
			 acquisition, subject to applicable law (including regulations).
				(2)Federal
			 landWhere grazing is allowed on land that is Federal land on the
			 date of the enactment of this section and is located within the boundary of the
			 national recreation area, the Secretary is authorized to allow the continuation
			 of such grazing unless the Secretary determines that grazing would harm the
			 resources or values of the national recreation area.
				(3)Termination of
			 leasesNothing in this section shall prohibit the Secretary from
			 accepting the voluntary termination of leases or permits for grazing within the
			 national recreation area.
				6.Acquisition of
			 property and boundary management
			(a)In
			 GeneralThe Secretary is authorized to acquire from willing
			 sellers lands, or interests in lands, within the boundary of the national
			 recreation area or the conservation opportunity area necessary for effective
			 management of the national recreation area. Lands acquired within the
			 conservation opportunity area shall be added to the national recreation area
			 and the boundary of the national recreation area shall be adjusted
			 accordingly.
			(b)AcquisitionLands
			 identified in subsection (a) may be acquired by donation, purchase with donated
			 or appropriated funds, transfer from another Federal agency, or exchange. Lands
			 or interests in lands owned by the State of Colorado, or a political
			 subdivision thereof, may only be acquired by donation or exchange.
			(c)ExchangesFor
			 purposes of management efficiency and expanded recreational opportunities, the
			 Secretary is authorized to conduct land exchanges with the Secretary of
			 Agriculture and between the National Park Service and the Bureau of Land
			 Management.
			(d)Transfer of
			 administrative jurisdictionThe Secretary of Agriculture and the
			 Bureau of Land Management shall transfer, without consideration, administrative
			 jurisdiction for lands to be added to the national recreation area, as shown on
			 the map, to the National Park Service. The boundary of the Gunnison National
			 Forest shall be modified to reflect the transfer of administrative jurisdiction
			 from the Secretary of Agriculture.
			7.General
			 management plan
			(a)In
			 generalNot later than 3 years after the date on which funds are
			 made available to carry out this Act, the National Park Service, in
			 consultation with the Bureau of Reclamation, shall prepare a general management
			 plan for the national recreation area.
			(b)InclusionsThe
			 general management plan shall include, at a minimum—
				(1)measures for the
			 preservation of the resources of the national recreation area;
				(2)requirements for
			 the type and extent of development and use of the national recreation
			 area;
				(3)identification of
			 visitor carrying capacities for the national recreation area; and
				(4)opportunities for
			 involvement by the Bureau of Reclamation, the Bureau of Land Management, the
			 Forest Service, the State of Colorado, and other local and national entities in
			 the formulation of educational and recreational programs for the national
			 recreation area and for developing and supporting the national recreation
			 area.
				
